                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION


 DR. MELVIN G. PERRY, JR.,                       §
                                                 §
                 Plaintiff,                      §
                                                 §
 v.                                              §
                                                 §
 PEDIATRIC INPATIENT CRITICAL                    §   CIVIL ACTION NO. SA-18-CA-0404-XR
 CARE SERVICES, P.A., AND VHS SAN                §
 ANTONIO PARTNERS, LLC, D/B/A                    §
 NORTH CENTRAL BAPTIST                           §
 HOSPITAL,                                       §
                                                 §
                 Defendants.                     §

                DEFENDANT’S DESIGNATION OF EXPERT WITNESSES

       Pursuant to the Court’s Scheduling Order entered on July 20, 2018, Defendant VHS San

Antonio Partners, LLC, d/b/a the North Central Baptist Hospital (“VHS”) hereby designates the

following expert witnesses:

                                          Tiffany L. Cox
                                        Mark A. McNitzky
                                 Ogletree, Deakins, Nash, Smoak
                                         & Stewart, P.C.
                                       112 E. Pecan Street
                                       2700 Weston Centre
                                   San Antonio, Texas 78205

       Ms. Cox and/or Mr. McNitzky will testify, if necessary, as to Plaintiff’s and/or Defendant’s

reasonable and necessary attorneys’ fees. Specifically, Ms. Cox and/or Mr. McNitzky will testify

in rebuttal to any testimony or evidence Plaintiff may offer on the subject of Plaintiff’s attorney’s

fees, to which Defendant affirmatively states Plaintiff is not entitled under the applicable law.

Additionally, in the event Defendant is awarded any attorney’s fees, costs, or expenses in this

matter, Ms. Cox and/or Mr. McNitzky will testify concerning, among other things, the hourly rates

of the professionals working on this case; the hours expended by each such professional; the fees,
expenses, and costs that were or will be incurred by Defendant; and the customary and usual nature,

reasonableness, and necessity of the fees, costs, and expenses that were or will be incurred by

Defendant in this matter, including, if applicable, the appeal of the captioned case. Ms. Cox’s

credentials are referenced at www.ogletreedeakins.com/attorneys/tiffany-l-cox. Mr. McNitzky’s

credentials are referenced at www.ogletreedeakins.com/attorneys/mark-a-mcnitzky.

       Defendant reserves the right to use testimony and/or records or reports of any expert

witness who has been designated or identified as an expert witness by any party in this lawsuit.

Defendant also reserves the right to supplement this designation if necessary once Plaintiff has

proved his entitlement to fees and produced a description of the amount of and reason for the fees

he asserts he incurred. Additionally, Defendant reserves the right to call additional expert

witnesses as rebuttal witnesses.

       Defendant reserves the right to supplement or amend these designations as may be

necessary as the discovery period continues.


                                               Respectfully submitted,

                                                  /s/ Tiffany L. Cox
                                               Tiffany L. Cox
                                               Texas Bar No. 24050734
                                               tiffany.cox@ogletree.com
                                               Mark A. McNitzky
                                               Texas Bar No. 24065730
                                               mark.mcnitzky@ogletree.com
                                               OGLETREE, DEAKINS, NASH, SMOAK &
                                               STEWART, P.C.
                                               2700 Weston Centre
                                               112 East Pecan Street
                                               San Antonio, Texas 78205
                                               210.354.1300
                                               210.277.2702 (fax)

                                               ATTORNEYS FOR DEFENDANT
                                               VHS SAN ANTONIO PARTNERS, LLC,
                                               d/b/a NORTH CENTRAL BAPTIST HOSPITAL
                                                  2
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 28, 2018, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such filing to the
following:
 Glen D. Mangum
 924 Camaron
 San Antonio, Texas 78212-5111

 Angella H. Myers
 Sharon S. Gilmore
 THE MYERS LAW GROUP, LLP
 8144 Walnut Hill Lane, Suite 390
 Dallas, Texas 75231



                                              /s/ Tiffany L. Cox
                                            Tiffany L. Cox



                                                                                       36675609.1
                                                                                    007845.000112




                                               3
